             0:20-cv-04044-MBS-PJG                   Date Filed 08/16/21           Entry Number 16            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                        District of South Carolina


                                                                )
                       Janys Charest,
                                                                )
                            Plaintiff,
                                                                )
                                v.                                             Civil Action No.      1:20-cv-04044-MBS-PJG
                                                                )
Commissioner of Social Security Administration,
                           Defendant.                           )


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)               the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus post judgment interest at the rate of            %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: the case is remanded pursuant to sentence four of 42 U.S.C. § 405(g) to allow the Commissioner to
continue to the sequential evaluation process.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Margaret B Seymour, Senior United States District Judge, presiding, who reversed the
decision of the Commissioner and remanded the action for further administrative proceedings.


Date: August 16, 2021                                                         CLERK OF COURT


                                                                                                    s/L. Baker
                                                                                          Signature of Clerk or Deputy Clerk
